UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Amendment No. 2) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number BRAEDEN VALLEY MINES INC. (Exact name of small business issuer as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Bella Vista, Calle Gracia, Casa 19A, Panama City, Panama (Address of principal executive offices) 602-466-3666 (Issuer’s telephone number) 318 N. Carson St., Suite 208 Carson City, NV 89701 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [X] YES [] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 30,000,000 common shares issued and outstanding as of November 6, 2012. 2 Explanatory Note This Amendment No. 2 on Form 10-Q/A (this “Amendment”) amends our quarterly report on Form 10-Q/A Amendment No. 1 for the fiscal quarter ended September 30, 2012 as filed with the Securities and Exchange Commission on November 23, 2012, and is being filed solely to amend the cover page of the Form 10-Q/A, to check the box marked “Yes” (instead of the box marked “No”) with respect to whether the Company is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).The Company is making this amendment at the request of FINRA. No other changes have been made to the Form 10-Q/A. This Amendment No. 2 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date(s), and does not modify or update in any way disclosures made in the original Form 10-Q. 3 ITEM 6. EXHIBITS. The following documents are included herein: Exhibit No. Document Description Letter from Madsen & Associates CPA’s, Inc. dated November 15, 2012 regarding change in certified accountant.** Certification of Principal Executive Officer and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002.* 101.INS XBRL Instance Document*** 101.SCH XBRL Taxonomy Extension Schema*** 101.CAL XBRL Taxonomy Extension Calculation Linkbase*** 101.DEF XBRL Taxonomy Extension Definition Linkbase*** 101.LAB XBRL Taxonomy Extension Label Linkbase*** 101.PRE XBRL Taxonomy Extension Presentation Linkbase*** * Filed herewith ** Previously filed or furnished as an exhibit to the Registrant’s Quarterly Report on Form 10-Q, for the quarterly period ended September 30, 2012. *** Previously filed or furnished as an exhibit to the Registrant’s Quarterly Report on Form 10-Q/A, Amendment No. 1, for the quarterly period ended September 30, 2012. Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this 27th day of February, 2013. BRAEDEN VALLEY MINES INC. Date:February 27, 2013 /s/Ron Erickson Ron Erickson President (Principal Executive Officer, Principal Financial and Principal Accounting Officer 4
